51 F.3d 279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dean BENALLY, Plaintiff-Appellant,v.George GRAHAM, Defendant-Appellee.
No. 94-15265.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided March 29, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Dean Benally, an Arizona state prisoner, appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action seeking an injunction directing the Coconino County Jail to provide better dental treatment for inmates.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm.


3
We agree with the district court that Benally's request for injunctive relief is moot because he is no longer incarcerated in the Coconino County Jail and has demonstrated no reasonable expectation of returning.  See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991).  The district court also correctly held that Benally lacks standing to maintain this action.  See Darring v. Kincheloe, 874 F.2d 877-78 (9th Cir.1986).  Accordingly, the district court's dismissal of Benally's action is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3